Lamoree, J.,
— This matter is before us as the result of preliminary objections filed by defendants to plaintiff’s complaint in assumpsit and hearing held thereon before the court en bane.
The defendants’ objection goes directly to the 4th paragraph in plaintiff’s complaint, which reads as follows:
“That prior to March 30,1946, the defendants orally employed the plaintiff to procure a purchaser for all that certain lot or piece of ground with buildings and improvements thereon, being known as 213 North Shenango Street, New Castle, Pennsylvania, together with Venetian blinds, and they promised to pay to the Plaintiff a Brokers Commission of Three hundred ($300.00) Dollars, upon the sale of said premises, in the sum of Six thousand five hundred ($6500.00) dollars clear of encumbrances.”
Defendants object to the paragraph because it does not specifically set forth the date on which the oral contract was made.
The objection must be sustained. The specific date of the oral contract may well be a matter of primary importance and defendants are entitled to be informed of the specific date. In actions of assumpsit the claim should allege with certainty the parties by and between whom the contract is made, and should state the time when the contract is made: 3 Standard Pa. Practice §§39 and 112.
Accordingly, we are entering the following

Order

Now, December 22, 1947, defendants’ preliminary objection is sustained and plaintiff is directed to file an amendment to his complaint within 15 days of this date setting forth the specific date on which the contract was made.